                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Genre Brogue,

                        Plaintiff,    Case No. 18-cv-11371

v.                                    Judith E. Levy
                                      United States District Judge
Meghan Brennan, et al.,
                                      Mag. Judge Elizabeth A. Stafford
                        Defendants.

________________________________/

      ORDER DENYING MOTION TO MANDATE FILE [24]

     On November 6, 2019, pro se Plaintiff Genre Brogue filed a motion

to mandate file, asking that her file “be sent to FTCA in hopes of

rectifying the wrong I outlined in my original filing[.]” (ECF No. 24,

PageID.93.) She argues that “too much error and misunderstandings can

only lead to worse contempt of justice as well as more moral and

monetary damages which I am optimistic FTCA will agree with me and

rectify the wrong perpetrated against me for too long to the best of their

ability. . .” (ECF No. 24, PageID.94.) For the reasons set forth below,

Plaintiff’s motion is denied.
     On June 5, 2018, the Court dismissed Plaintiff’s complaint for lack

of subject matter jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

(ECF No. 7.) On July 18, 2018, the Court denied Plaintiff’s motion to

reinstate her case. (ECF No. 9.) On December 19, 2018, the Court denied

Plaintiff’s motion for rebuttal/change of venue and motion for default

judgment. (ECF No. 12.) Plaintiff appealed, and on July 24, 2019, the

Sixth Circuit denied her appeal and affirmed this Court’s December 18,

2018 order. (ECF No. 22.)

     It is unclear what Plaintiff seeks in this motion, but it appears she

may be seeking to reinstate her case. Plaintiff has already appealed the

dismissal of her case, and the Sixth Circuit affirmed the dismissal. While

she argues that she is “optimistic that the FTCA will agree with [her],”

this argument is misplaced because the Federal Tort Claims Act

(“FTCA”) is a statute and therefore it cannot opine on this matter.

Accordingly, since this case has already been dismissed and affirmed on

appeal, and the requested relief is not available under any set of facts,

the motion is DENIED.

     IT IS SO ORDERED.

Dated: November 20, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                    2
                                      United States District Judge

                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 20, 2019.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  3
